DETAILED ACTION
Acknowledgements
The amendment filed 9/15/2020 is acknowledged.
Claims 1-7, 9-10 and 26-30 are pending.
Claims 1-7, 9-10 and 26-30 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2020 has been entered.


Response to Amendment/Arguments
Claims 1 and 26 are amended.

With respect to Election/Restrictions, in view of the claim amendments, the restrictions have been withdrawn.  Claims 1-7, 9-10 and 26-30 have been examined.


Examiner's Comments
Functional Language
Applicant(s) are reminded that functional use language does not have patentable weight.  MPEP 2114 II states: "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim." See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claim 1 recites “the proxy sever communicates with a sender device..."

Intended Use
Applicant(s) are reminded that intended use language is not given patentable weight. MPEP 2114 (II) states: "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim,” See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter, 1987). See MPEP 2103 I C
Claims 1 and 26 recites “changing the one or more electronic messages to form…”

Not Positively Recited
The following claims contain not positively recited language. See In re Wilder, 166 USPQ 545
(C.C.P.A. 1970). ("Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thao. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.")
Claim 26 recites “receiving one or more electronic messages transmitted from…” “creating a token, or retrieving…previously created and stored in the storage device…” “changing the one or more electronic messages…a request identifying a value…” “transmitting, …the data identifying the third set of offers…” “receiving,…a first confirmation…indicating a response identifying the third set of offers…” “receiving, … a second confirmation…indicating a response..”
Claim 28 recites “retrieving network address…the request received from the  sender device” “receiving, …location data collected by…”
Claim 29 recites “updating the first sender…will be provided by the sender”	

Optional Language
Applicant(s) are reminded that optional or conditional elements do not narrow the claims, because they can always be omitted. See e.g. See MPEP 2103 I C; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted,'’).
Claim 26 recites “when the proxy server determines…, intercepting…”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1-7, 9-10 and 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 26 recites “receiving one or more electronic messages…; when the proxy server…intercepting the one or more electronic messages and removing the private user information…; storing the private user information…; creating a token, or retrieving the token…; changing the one or more electronic messages…; transmitting the one or more changed electronics messages…;” The claim is silent what is performing the acts of receiving, intercepting, removing, creating, retrieving, changing, and transmitting.  The claim is broader than the Specs. (See LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336,1343-46, 76 USPQ2d 1724,1730-33 (Fed. Cir. 2005) ("...it must describe the invention sufficiently to convey to a person of skill in the art that the patentee had possession of the claimed invention at the time of the application, i.e., that the patentee invented what is claimed.")). 
Claims 27-30 are also rejected as each depends from claim 26.

Claims 1 and 26 recite “changing the one or more electronic messages…a request identifying a value…”   “receives … a first confirmation…indicating a response..” “receive … a second confirmation…indicating a response..” However, Applicant’s Specification does not provide an algorithm for “identifying and indicting”. Therefore, the claims lack written description as they fail define “identifying and indicating” without sufficiently describing how the functions are performed or the results are achieved (MPEP 2161.01 I).
Similarly, claim 10 recites “receive,…response data indicating a sender selection…” However, Applicant’s Specification does not provide an algorithm for “indicting”. Therefore, the claim lacks written description as it fails define “indicating” without sufficiently describing how the function is performed or the result is achieved (MPEP 2161.01 I).
Claims 2-10 and 27-30 are also rejected as each depends from claims 1 and 26 respectively.

New Matter
Regarding the amended claims 1 and 26, following limitations are new matter as they are not supported by the Specification. 
“changing the one or more electronic messages to form one or more changed electronics messages at least in part by substituting the token for the private user information in the one or more changed electronics messages so that the one or more changed electronics messages comprise the token and a request identifying a value associated with a transfer between the sender and a receiver outside the particular jurisdiction but not the private user information; and”  Specification PGPub ¶0027 discloses “The proxy server 108 may create a token or identifier that does not disclose the private information and may use the token or identifier when communicating with the other servers and systems, instead of using the user's private information.”  However, the specification is silent on “the one or more changed electronics messages comprise … a request identifying a value associated with a transfer between the sender and a receiver.”
“the one or more servers: …transmit data identifying the third set of offers to the proxy server;” Specification PGPub ¶0089 discloses “after determining one or more qualifying offer combinations for a requested transfer, these systems also may transmit the determine combination(s) to the appropriate sender device(s) 715 and receiver device(s) 720,” However, the Specification is silent on “transmit data identifying…offers to the proxy server”.
“the proxy server: transmits the data identifying the third set of offers to the sender device; receives a first confirmation, from the sender device indicating a response by the sender to the third set of offers for the transfer; uses the token or the identifier to communicate the first confirmation to the one or more servers without revealing the user information associated with the sender; and” Specification PGPub ¶0027 discloses “The electronic transfer network 100 also may include one or more proxy servers 108 configured to operate between a set of related client devices 106 and the back-end server(s) 102. In some cases, proxy server 108 may maintain private user information for client devices 106 interacting with applications or services hosted on other servers. For example, the proxy server 108 may be used to maintain private data of a user within one jurisdiction even though the user is accessing an application hosted on a server (e.g., the data management server 102) located outside the jurisdiction. In such cases, the proxy server 108 may intercept communications between multiple different client devices 106 transmits the data identifying the third set of offers to the sender device; receives a first confirmation, from the sender device indicating a response by the sender to the third set of offers for the transfer; uses the token or the identifier to communicate the first confirmation to the one or more servers.”
Claims 2-10 and 27-30 are also rejected as each depends from claims 1 and 26 respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-10 and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear
Claim 1 recites “a proxy server comprising one or more processors, and memory…, causes the one or more processors to perform a first set of operations;”  claim 1 further recites “one or more servers…the one or more servers comprising one or more processors, and memory…, causes the one or more processors to perform a second set of operations;” This renders claim 1 unclear.  It is unclear if the proxy server and one or more servers share same processors and memory, and if the first set of operations and the second set of operations are performed by the same processors.

Furthermore, claims 1 and 26 recite “the proxy server communicates…:…transmitting the one or more changed electronics messages to the one or more servers; the one or more servers: receive data records from each of  one or more granter systems…;” this renders claims 1 and 26 indefinite.  It is unclear the connection between the one or more servers and the proxy server.
Claims 2-10 and 27-30 are also rejected as each depends from claims 1 and 26 respectively.

Unclear Scope
Claim 3 is directed to a transfer system that comprises a proxy server and one or more serves. However, the claim recites “receive,…location data collected by a digital positioning system of the sender device”.  It is unclear the claim is directed to a proxy server, one or more servers or a digital positioning system of the sender device. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Similarly, Claim 4 is directed to a transfer system that comprises a proxy server and one or more serves. However, the claim recites “wherein the one or more granter systems include:…”.  It is unclear the claim is directed to a proxy server, one or more servers or the one or more granter system. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claims 5-6 are also rejected as each depends from claim 4.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685